Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassa et al. (U.S. Publication No. 2014/0325131 A1), hereafter referred to as Lassa’131.
	Referring to claim 1, Lassa’131, as claimed, an electronic device, comprising:
see Fig. 1) comprising a memory controller (NAND controller 100, see Fig. 1) and a plurality of memory locations (NAND Flash memory devices 130, status registers, page buffers, see Fig. 1), the memory controller being programmed to perform operations comprising: communicating (controller 100 communicating with the host 120, see para. [0024]), to a host device (host 120, see Fig. 1), a first message describing background operations to be performed at the memory system (background commands generated by the NAND controller 100, see para. [0035]); receiving, from the host device, a second message indicating permission to execute the background operations (the host controller prevents issuance of foreground and background commands that would represent memory coherence conflict, see paras. [0087]; also note: background commands ready for execution when no higher priority commands are waiting or in progress, see para. [0048]); and initiating execution of at least one background operation (a background command is performed whenever there is no host foreground commands currently being executed, see para. [0035]).
As to claim 2, Lassa’131 also discloses the first message comprises volume data describing a volume of background operations to be performed at the memory system (host controller issues both foreground and background commands, see para. [0047] and Fig. 3). 
As to claim 3, Lassa’131 also discloses communicating the first message comprises writing background operations data to a memory location of the plurality of memory locations that is accessible to the host device (commands and status stored to memory and registers/buffers, see paras. [0049], [0075]-[0086] and Fig. 1).
As to claim 4, Lassa’131 also discloses the second message indicates a time period when the memory system is to execute the at least one background operation (background commands ready for execution when no higher priority commands are waiting or in progress, see para. [0048]).
As to claim 5, Lassa’131 also discloses the operations further comprising: reading time data from a descriptor memory location, the time data describing a time period when the timing parameters for background commands, see paras. [0092]-[0094]) .	 
As to claim 6, Lassa’131 also discloses the operations further comprising:
receiving a stop background operations interrupt signal from the host device (receiving a foreground command from the host controller, see para. [0048]); and responsive to the stop background operations interrupt signal, stopping execution of the at least one background operation (receiving a foreground command that should be executed as soon as possible even if that means interrupting a background command that is in progress, see para. [0048]).
As to claim 8, Lassa’131 also discloses after completing the at least one background operation, writing background operations stopped data to a descriptor memory location, the background operations stopped data indicating that the at least one background operation is complete, the descriptor memory location being a memory location of the plurality of memory locations that is accessible to the host device (status registers reflect when the foreground and background commands are in progress or have been completed, see paras. [0065], and [0075]-[0081]).
Note claims 9 and 17 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 18 recite the corresponding limitations of claim 2. Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 19 recite the corresponding limitations of claim 3. Therefore they are rejected based on the same reason accordingly.

Note claim 13 recites the corresponding limitations of claim 5. Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 6. Therefore it is rejected based on the same reason accordingly.
Note claim 16 recites the corresponding limitations of claim 8. Therefore it is rejected based on the same reason accordingly.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lassa’131 in view of Wu (U.S. Patent No. 7,064,994 B1), hereafter referred to as Wu’994.

Wu’994 discloses accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation (sense temperature associated with memory subsystem, block 310, see Fig. 3); determining that the memory system has exceeded the maximum temperature (“is temperature greater than a predetermined threshold?”, block 320, see Fig. 3); and stopping execution of the at least one background operation (inserting idle cycles pauses the operation, block 330, see Fig. 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lassa’131’s invention to comprise accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation; determining that the memory system has exceeded the maximum temperature; and stopping execution of the at least one background operation, as taught by Wu’994, in order to reduce performance degradation due to temperature (see Col. 1, lines 15-35).
Note claim 15 recites the corresponding limitations of claim 7. Therefore it is rejected based on the same reason accordingly.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Siddiqi et al. (U.S. Publication No. 2014/0189198 A1) discloses memory allocation for fast platform hibernation and resumption of computing systems.
Kuzmin et al. (U.S. Publication No. 2014/0215129 A1) discloses host-controller cooperation in managing NAND flash memory.
Kuzmin et al. (U.S. Patent No. 9,229,854 B1) discloses managing multi-drive, multi-die or multi-plane NAND flash memory.
Huang et al. (U.S. Patent No. 6,549,991 B1) discloses pipelined SDRAM memory controller to optimize bus utilization.
Ofer et al. (U.S. Publication No. 2007/0050669 A1) discloses management of background copy task for point-in-time copies.
Kishan et al. (U.S. Publication No. 2016/0034308 A1) discloses background task resource control.










In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181